                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             CASE NO. 3:16-CV-285

 SECURITIES AND EXCHANGE
 COMMISSION,

                       Plaintiff,

 v.
                                                          ORDER APPROVING
 RICHARD W. DAVIS, JR.,                                SETTLEMENT WITH RAY E.
                                                     BLUFF, III AND WILLOW CREEK
                       Defendant,                                PLACER
 and                                                           GROUP, LLC

 DCG REAL ASSETS, LLC, et al.,

                       Relief Defendants.

        This matter came before the Court upon the Motion to Approve Settlement With Ray E.
Bluff, III and Willow Creek Placer Group, LLC filed on October 31, 2018 (Doc. No. 225) (the
“Motion”) by A. Cotten Wright, as the duly-appointed receiver in the above-captioned action (the
“Receiver”), through counsel. It appears that notice of the Motion was proper and that no
objections were filed. The Court—having reviewed the Motion, and the record in this case—has
determined that the Motion should be granted.


       IT IS, THEREFORE, ORDERED that:

       (A)     the Receiver is authorized to enter into the settlement described in the Motion and
               documented in the Settlement Agreement attached to the Motion; and

       (B)     the Receiver is authorized to enter into, and perform under, the Settlement
               Agreement.

SO ORDERED.


                                    Signed: November 19, 2018
